                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

LISA MARIE SCHECHTER,

        Plaintiff,

v.                                                                 Case No: 8:19-cv-860-T-36CPT

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.
                                              /

                                            ORDER

        This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Christopher P. Tuite on February 5, 2020 (Doc. 22). Magistrate Judge Tuite

recommends that the Court grant the Commissioner’s motion (Doc. 20); reverse and remand this

action for further proceedings before the Commissioner; direct the Clerk of Court to enter

Judgment in the Plaintiff’s favor and to close the case; and retain jurisdiction of this matter as to

attorney’s fees and costs pending further motion. Neither party has objected to the Report and

Recommendation and the time to do so has expired.

        After careful consideration of the Report and Recommendation of the Magistrate Judge, in

conjunction with an independent examination of the court file, the Court is of the opinion that the

Magistrate Judge’s Report and Recommendation should be adopted, confirmed, and approved in

all respects.

        Accordingly, it is hereby ORDERED and ADJUDGED as follows:

        (1)     The Report and Recommendation of the Magistrate Judge (Doc. 22) is ADOPTED,

                CONFIRMED, and APPROVED in all respects and is made a part of this Order

                for all purposes, including appellate review.
       (2)    Defendant’s Opposed Motion for Entry of Judgment with Remand (Doc. 20) is

              GRANTED.

       (3)    The final decision of the Commissioner is REVERSED.                    This case is

              REMANDED to the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g)

              for further proceedings consistent with the Report and Recommendation.

       (4)    The Court retains jurisdiction over this matter as to the issue of attorney’s fees and

              costs.

       (5)    The Clerk is directed to terminate any pending motions, enter a judgment in favor

              of Plaintiff, and close this case.

       DONE and ORDERED at Tampa, Florida on February 24, 2020.




Copies furnished to:
Counsel of Record
U.S. Magistrate Judge Christopher P. Tuite




                                                   2
